— Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered June 10, 2008, which, to the extent appealed, denied plaintiffs motion to vacate an order, same court and Justice, entered August 23, 2004, which had transferred this action to Civil Court pursuant to CFLR 325 (d), unanimously affirmed, without costs.
Flaintiff advances no ground for vacating the 2004 transfer *954order (see CPLR 5015 [a]). Furthermore, subsequent to the transfer order, which plaintiff apparently never appealed, defendant was granted summary judgment dismissing the complaint in this action (10 Misc 3d 142[A], 2006 NY Slip Op 50068[U] [2006], lv denied 2006 NY Slip Op 71966[U] [2006], lv dismissed 7 NY3d 861 [2006], cert denied 552 US —, 128 S Ct 159 [2007]). Concur—Tom, J.P., Sweeny, McGuire, DeGrasse and Freedman, JJ.